Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings (FIG. 4) were received on 4/14/2022.  These drawings are unacceptable because they contain new matter (FIG. 4 shows extra detail not originally disclosed).  The examiner recommends following 37 CFR 1.83 (a), refer to MPEP 608.02 (d), which states “conventional features disclosed in the description and claims, wherein the detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical symbol or a labeled representation (e.g. , a labeled rectangular box).”  In this case, the examiner recommends adding a labeled representation to original drawings by adding boxes and label each box with one of the missing elements (conventional features including “sheet flap”, “pivotably mounted shaft”, “sheet arrival sensor”, “clock generator”, “controller”, “timing rollers” and “timing roller shaft” must be shown) to overcome the drawing objection.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 11-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653